—Appeals by the defendant from two judgments of the Supreme Court, Kings County (Mastro, J.), both rendered July 8, 1993, convicting him of attempted robbery in the second degree under Indictment No. 10835/92 and criminal possession of a controlled substance in the seventh degree under Indictment No. 8644/92, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial under Indictment No. 10835/92, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
The Supreme Court properly denied the defendant’s motion to suppress identification testimony (see, People v Coleman, 214 AD2d 619). The defendant’s right to appellate review of his remaining contention regarding an alleged violation of his right to testify before the Grand Jury was forfeited by his plea of guilty (see, People v Ferrara, 99 AD2d 257). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.